DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
New claim 19-38 are under examination.
Claim 1-18 are cancelled. 
Claim 19-38 are rejected. 
Withdrawn Rejections 
The 35 U.S.C. 102(a)(1) rejections over claim(s) 1-3, 5, 7-11, 13 and 15-18 as being anticipated by Devoy et al. (US 2012/0074092 A1) have been withdrawn in light of Applicant’s cancellation of claim 1-18 submitted on March 22, 2021. 
The 35 U.S.C. 103 rejections over claims 4, 6, 12 and 14 as being unpatentable over Devoy et al. (US 2012/0074092 A1) have been withdrawn in light of Applicant’s cancellation of claim 1-18 submitted on March 22, 2021.
The nonstatutory double patenting rejections set forth in previous office action as being unpatentable over claim 1-19 of U.S. Patent No. 10,258,939 and over claims 1-3, 5-7 and 13-25 of copending Application No. 16/356,110 have been withdrawn in light of Applicant’s cancellation of claim 1-18 submitted on March 22, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 19-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devoy et al. (US 2012/0074092 A1).
Regarding claim 19, 36 and 37, Devoy et al. (Devoy) discloses an in-bottle aerator 10 to be received within a neck of a bottle 16 (container), for mixing oxygen in air with wine as the wine is poured from its bottle (‘092, Abstract, Fig. 1a-1c). Devoy discloses the in-bottle aerator 10 is entirely inserted into the neck of the bottle 16 (container) (‘092, [0029], Fig. 1a-1c; 4; 5a-5e; 7A-7C). The in-bottle aerator 10 having a body with a length extending form a first end to a second end, with an exterior of the in-bottle aerator 10 engages an inner surface of the neck of the bottle 16 (container) (‘092, Fig. 1a-1c, [0032]). 
Devoy teaches air ingress channels 11 (plurality of holes) which extends along the exterior (cylindrical outer surface) of the in-bottle aerator 10 from proximal end 24 to distal end 26 (first, second end) (‘092, [0031], Fig. 2a; 3a). Devoy discloses the in-bottle aerator 10 with a central flow channel 13 (bore) extending from the proximal end 24 to distal end 26 (first, second end) (‘092, [0028], Fig. 3b, 4, 5a-5e, parts, 13a-13d). Devoy’s air ingress channels 11 (plurality of holes) is around the central flow channel 13 (bore) (‘092, Fig. 2b, 3b). With respect to claim 23, Devoy’s air ingress channels 11 (plurality of holes) are symmetrically arranged around the bore 13 (see Fig. 2b, 6b, 6c, 6d). 
Regarding claim 20 and 22, Devoy discloses the central flow channel 13 (bore) includes a reduced diameter section along a length of the central flow channel 13 (bore) (‘092, Fig. 3b). With respect to claim 22, Devoy’s central flow channel 13 (bore) includes a generally flared section 21 at the proximal end 24 (‘092, Fig. 3a-3b, [0028]) which meets the limitation of a taper. 
Regarding claim 21
Regarding claim 24 and 25, Devoy’s air ingress channels 11 (plurality of holes) are smaller diameter than the bore 13 (see Fig. 5a-5e). 
Regarding claim 26, Devoy’s air ingress channels 11 (plurality of holes) are same diameters (see Fig. 5a-5e).
Regarding claim 27, 28, 29 and 33, Devoy discloses a container system comprising an in-bottle aerator 10 and a bottle 16 (container) for mixing oxygen in air with wine as the wine is poured from its bottle (‘092, Abstract, Fig. 1a-1c). Devoy discloses the in-bottle aerator 10 is entirely inserted into the neck of the bottle 16 (container) (‘092, [0029], Fig. 1a-1c; 4; 5a-5e; 7A-7C). The in-bottle aerator 10 having a body with a length extending form a first end to a second end, with an exterior of the in-bottle aerator 10 engages an inner surface of the neck of the bottle 16 (container) (‘092, Fig. 1a-1c, [0032]).
Devoy teaches air ingress channels 11 (plurality of grooves) which extends along the exterior (of the in-bottle aerator 10 from proximal end 24 to distal end 26 (first, second end) (‘092, [0031], Fig. 2a; 3a(. Devoy discloses the in-bottle aerator 10 with a central flow channel 13 (bore) extending from the proximal end 24 to distal end 26 (first, second end) (‘092, [0028], Fig. 3b, 4, 5a-5e, parts, 13a-13d). Devoy’s air ingress channels 11 (plurality of holes) is around the central flow channel 13 (bore) (‘092, Fig. 2b, 3b). With respect to claim 28, Devoy teaches the bottle is a wine bottle (‘092, [0026]). With respect to claim 33, Devoy’s air ingress channels 11 (plurality of holes) are symmetrically arranged around the bore 13 (see Fig. 2b, 6b, 6c, 6d). 
Regarding claim 30 and 32, Devoy discloses the central flow channel 13 (bore) includes a reduced diameter section along a length of the central flow channel 13 (bore) (‘092, Fig. 3b). With respect to claim 32, Devoy’s central flow channel 13 (bore) includes a generally flared section 21 at the proximal end 24 (‘092, Fig. 3a-3b, [0028]) which meets the limitation of a taper. 
Regarding claim 31
Regarding claim 34, Devoy’s air ingress channels 11 (plurality of holes) are smaller diameter than the bore 13 (see Fig. 5a-5e). 
Regarding claim 35, Devoy’s air ingress channels 11 (plurality of holes) are same diameters (see Fig. 5a-5e).
Regarding claim 38, Devoy discloses transverse cannels 22, considered as vanes that divides the central flow channel 13 (bore) into sub-bores (See Fig. 3b, 4). 

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
The 35 U.S.C. 102(a)(1) rejections over claim(s) 1-3, 5, 7-11, 13 and 15-18 as being anticipated by Devoy et al. (US 2012/0074092 A1) have been withdrawn in light of Applicant’s cancellation of claim 1-18 submitted on March 22, 2021. 
The 35 U.S.C. 103 rejections over claims 4, 6, 12 and 14 as being unpatentable over Devoy et al. (US 2012/0074092 A1) have been withdrawn in light of Applicant’s cancellation of claim 1-18 submitted on March 22, 2021.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG T YOO/Primary Examiner, Art Unit 1792